                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

KEIRON KENNETH HOLMES,              )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )         CV419-135
                                    )         CV419-194
                                    )
SGT. SHEARHOUSE, et al.,            )
                                    )
        Defendants.                 )

                                  ORDER

        Plaintiff filed a complaint in Case No. CV419-194 on August 8,

2019.      Doc. 1.     However, this complaint appears to have been in

response to a prior order of this Court in Case No. CV419-135 requiring

plaintiff to file an amended complaint. Doc. 11. Rather than filing the

complaint in that case, a new case was opened—possibly erroneously.

Notably, letters from plaintiff have been filed in both cases and plaintiff

has repeatedly attempted to amend his complaint piecemeal via letter.

See Case No. CV419-135, doc. 16; Case No. CV419-194, doc. 16.

Accordingly, plaintiff is DIRECTED to inform the Court within thirty

days from the date of this Order whether he intends to pursue two

separate cases—and if he does—he must file an amended complaint in
each case.1 If he intends to pursue only one suit, he is DIRECTED to

file a single amended complaint within thirty days from the date of this

Order in Case No. CV419-135 only.                 Plaintiff, however, is advised

that—regardless of which option he chooses—his amended complaint

will supersede the original complaint and therefore must be complete in

itself. See Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342,

1345, 1345 n.1 (11th Cir. 1999) (“An amended complaint supersedes an

original complaint”); Varnes v. Local 91, Glass Bottle Blowers Ass’n of

U.S. & Canada, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982) (“As a general

rule, an amended complaint supersedes and replaces the original

complaint unless the amendment specifically refers to or adopts the

earlier pleading”).

      SO ORDERED, this 14th day of November, 2019.



                                        _______________________________
                                          ________________________
                                        CHR    PHER L. RAY
                                         HRISTOPHER
                                          RISTOPH
                                        UNITED STATESS MAGISTRAT
                                                              A E JUDGE
                                                        AGISTRATE
                                        SOUTHERN DISTRICT OF GEORGIA




1
 Plaintiff is warned, however, that if he chooses to pursue two separate suits fees will
be assessed against him for both cases pursuant to 28 U.S.C. § 1915(b)(1).
                                            2
